NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 12, 2009*
                                  Decided August 12, 2009

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           MICHAEL S. KANNE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 08‐3177

FENG YU DONG,                                       Petition for Review of an Order of the
     Petitioner,                                    Board of Immigration Appeals.

       v.                                           A 78 864 291

ERIC H. HOLDER, JR.,
Attorney General of the United States
      Respondent.

                                         O R D E R

       Feng Yu Dong, a Chinese citizen, was ordered removed in absentia after failing to
appear for her removal hearing.  Dong twice moved to reopen her case on the ground that
she had never received notice of the hearing, but an immigration judge denied both
motions.  Dong appealed the second of those rulings to the Board of Immigration Appeals,




       *
        On May 11, 2009, we granted a motion from Petitioner Feng Yu Dong to waive oral
argument.  Thus, the petition for review is submitted on the briefs and the record.  See FED.
R. APP. P. 34(a)(2).
No. 08‐3177                                                                           Page 2

which affirmed the decision.  Dong petitions this court for review, but we must dismiss for
lack of jurisdiction. 

        Dong arrived in Chicago, Illinois, in June 2002 on a flight from China and was
granted permission to transit without a visa to her ticketed destination in Brazil.  Though
required to remain in the terminal until her outbound flight departed, Dong tried to
abscond and was detained by immigration agents.  The Department of Homeland Security
charged her with removability, see 8 U.S.C. § 1227(a)(1)(B), and at her bond hearing she was
represented by attorney Liu Yu, who said that Shuo Chen, a man purporting to be Dong’s
uncle, had hired her and agreed to sponsor Dong on bond.  In an affidavit submitted to the
immigration court, Chen averred that he was Dong’s uncle and would “undertake full
responsibility for seeing to it that Dong . . . makes all required Court appearances.”  It is
unclear from the record how Dong’s bond hearing was conducted or whether she was
present, but she was released on bond in September 2002 and was personally served with
notice to appear at another hearing scheduled for the following month.  The notice included
standardized language instructing Dong to apprise the immigration court of her address
within five days and warning her that future notices sent to her most‐recent address on file
would be deemed sufficient and that proceedings could occur in her absence if she failed to
appear. 

       The immigration court repeatedly postponed Dong’s hearing, each time notifying
attorney Yu.  The lawyer, in turn, notified Chen, Dong’s purported uncle.  Chen eventually
told the lawyer that Dong had moved in with another relative and would find a new
lawyer, but no other lawyer ever entered an appearance on her behalf.  Yu’s address thus
remained the only one on file, and so that is where the immigration court sent notice that
Dong’s removal hearing would finally take place on October 2, 2003.  Dong failed to appear,
and the IJ ordered her removed in absentia. 

        Seventeen months later, in March 2005, a new lawyer entered an appearance for
Dong and filed a motion to reopen the proceedings on the ground that she had never
received notice of her removal hearing.  See 8 U.S.C. § 1229a(b)(5)(C)(ii).  Dong supplied a
supporting affidavit stating that a smuggler—she did not give his name—had arranged her
trip to the United States and told her after the bond hearing that the lawyer he hired would
contact her about the hearing date.  But, according to Dong, the smuggler took all of her
paperwork, and so when she “lost contact” with him the following month, she had no way
of obtaining information about her case.  Dong said nothing in this motion about Chen.  The
IJ denied the motion in May 2005, explaining that the government had discharged its duty
to give Dong notice of the removal hearing by sending word to counsel of record.  See 8
C.F.R. § 292.5(a). 
No. 08‐3177                                                                               Page 3

        Dong did not appeal the IJ’s ruling.  For two years she did nothing, and then in May
2007 a third lawyer entered an appearance and filed another motion to reopen.  Tweaking
the explanation she gave in her first motion, Dong denied knowing Chen (the man who
swore he was her uncle) and insisted that she had never met or even heard of Yu.  That
lawyer, Dong insisted, had probably been retained by the smuggler, who lost interest in
Dong once her family had paid his fee.  And since she had never been in contact with the
lawyer, Dong argued, a notice of the hearing date sent to Yu could not have been sufficient
to apprise her of the time and place.  Yet this motion also included an affidavit from Yu
which undermines Dong’s story; Yu confirmed that she had never been in direct contact
with Dong and had communicated only with the man claiming to be her uncle, but the
lawyer also said that Dong had once spoken to her on the phone.  Yu had not been able to
understand Dong because they speak different dialects, but the phone call itself contradicts
Dong’s assertion that she never knew Yu had been hired to represent her.  Dong also
submitted an application for asylum, claiming she had been forcibly sterilized in China after
violating the country’s one‐child policy. 

        The IJ again rejected the notice argument, further concluding that Dong’s motion
was numerically barred under 8 C.F.R. § 1003.23(b)(4)(ii), which limits an alien to one
motion to reopen on the ground that removal was ordered without adequate notice. 
Having denied the motion to reopen, the IJ never reached the merits of Dong’s asylum
application.  Dong appealed, and the Board affirmed the IJ’s ruling.  The Board agreed with
the IJ that Dong’s motion was numerically barred and added that, in any event, notice to
attorney Yu was adequate.

        Dong asks us to review the denial of her second motion, which she characterizes as
an abuse of discretion.  Both parties affirmatively represent that we have jurisdiction to
review this adverse ruling, but neither acknowledges our holding that a discretionary
decision to deny a motion to reopen is beyond our review unless the decision raises a legal
question.  8 U.S.C. § 1252(a)(2)(B)(ii), (a)(2)(D); Kucana v. Mukasey, 533 F.3d 534, 535‐38 (7th
Cir. 2008), cert. granted, 77 U.S.L.W. 3594 (U.S. Apr. 27, 2009) (No. 08‐911).  A legal question
arises when the Board misinterprets a statute, regulation, constitutional provision, or its
own precedent, applies the wrong legal standard, or fails to exercise its discretion at all. 
Patel v. Holder, 563 F.3d 565, 568 (7th Cir. 2009).  

       Here, the IJ denied Dong’s motion, and the Board affirmed, because an alien who is
ordered removed in absentia may file only one motion to reopen unless the first was denied
on purely technical grounds, see 8 U.S.C. § 1229a(b)(5)(C)(ii); 8 C.F.R. § 1003.23(b)(4)(ii);
Chowdhury v. Ashcroft, 241 F.3d 848, 852‐54 (7th Cir. 2001), and Dong’s first motion had been
denied on the merits.  The Board’s conclusion did not involve a legal question, and we
therefore lack jurisdiction to review it.  Cf. Johnson v. Mukasey, 546 F.3d 403, 404‐05 (7th Cir.
No. 08‐3177                                                                             Page 4

2008) (concluding that Board’s discretionary decision not to toll deadline for motion to
reopen is unreviewable).

        We add, however, that we would not grant Dong’s petition for review even if we
had jurisdiction.  Dong advances no real argument why the Board should have granted her
successive motion notwithstanding the fact that her first had already been denied on the
merits; she asserts only that the numerical limitation on motions to reopen is a “procedural
technicality” and thus an illegitimate basis for disposing of her case.  But the one‐motion
limitation is not a technicality; it is the means by which the Board prevents redundant and
dilatory filings—a necessary measure in proceedings where “every delay works to the
advantage of the deportable alien who wishes merely to remain in the United States.”  INS
v. Doherty, 502 U.S. 314, 323 (1992); see also Derezinski v. Mukasey, 516 F.3d 619, 620‐21 (7th
Cir. 2008).  And, although Dong is correct that the Board could have exercised its discretion
to reopen her case, it certainly was not required to, especially in light of the fact that her
second motion raises essentially the same argument as her first.  See Derezinski, 516 F.3d at
621; Joshi v. Ashcroft, 389 F.3d 732, 735 (7th Cir. 2004). 

        In any event, the Board’s conclusion that the government provided adequate notice
of Dong’s removal hearing is unassailable.  When an alien in removal proceedings is
represented by counsel, the immigration regulations provide that the government shall give
notice of any hearing to the alien’s attorney.  8 C.F.R. § 292.5.  Whether or not Dong and Yu
communicated directly, the fact remains that Yu was the only attorney ever to enter an
appearance on Dong’s behalf prior to her removal hearing.  Moreover, Dong failed to
apprise the immigration court of her whereabouts despite being warned by the court in
person that removal proceedings could be held in her absence if she did not.  Having made
herself unreachable, Dong was not entitled to have her case reopened because of inadequate
notice.  See Sabir v. Gonzales, 421 F.3d 456, 459 (7th Cir. 2005).  

                                                                                   DISMISSED.